Citation Nr: 0208951	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  98-00 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a psychotic 
disorder.

5.  Entitlement to service connection for a major depressive 
disorder.

6.  Entitlement to service connection for the purpose of 
establishing eligibility for Department of Veterans Affairs 
(VA) medical treatment.

7.  Entitlement to an increased rating for anxiety state due 
to urticaria of unknown etiology, currently rated as 30 
percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1973 to September 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 rating decision by the Los 
Angeles, California, Regional Office (RO) of VA. 

In a January 2002, a rating decision, service connection was 
denied for hepatitis C and bilateral fractured hands.  The 
veteran has not initiated an appeal as to this rating 
decision.  


REMAND

As noted above, in January 1997, the issues on appeal were 
denied.  Thereafter, the veteran submitted a notice of 
disagreement and a statement of the case was issued in 
December 1997.  The veteran subsequently perfected his 
appeal.  Thereafter VA medical records dated in 1996 to 1997 
as well as private medical records were received and 3 
supplemental statements of the case were issued.  The last 
supplemental statement of the case was issued in February 
2000.

Thereafter, VA medical records dated in 1996 were received in 
July 2001.  In September 2001, VA medical records dated from 
December 1997 to August 2001 were received.  In January 2002, 
medical records from a private facility, Culver Medical, were 
received.  Thereafter largely duplicative VA records were 
also received.  

In January 2002, a rating decision considered the additional 
records in conjunction with claims for service connection for 
hepatitis C and bilateral fractured hands.  However, the RO 
did not consider any of the additional evidence with regard 
to the issues on appeal.  In June 2002, the veteran's claim 
was certified to the Board for review.  All additional 
evidence was received at the RO prior to the certification of 
the veteran's claims to the Board.  

Under 38 C.F.R. § 20.1304(c), any pertinent evidence 
submitted by the veteran which is accepted by the Board under 
the provisions of this section, as well as any such evidence 
referred to the Board by the originating agency under 
§ 19.37(b), must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the veteran (or his representative) or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  

The Board notes that in the informal hearing presentation, 
the veteran's representative acknowledged that the veteran 
failed to report for a VA scheduled examination in January 
2000.  The representative, while noting the directives of 
38 C.F.R. § 3.655, asserted that the veteran was not properly 
notified of this examination.  The Board notes that the 
veteran was in fact scheduled for an examination in January 
2000.  The RO should determine if the veteran was properly 
notified of this examination and should consider 38 C.F.R. 
§ 3.655.  

In pertinent part, 38 C.F.R. § 3.655 provides that: (a) when 
entitlement or continued entitlement to a benefit  cannot be 
established or confirmed without a current VA examination or  
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  (b) In an original or reopened claim or 
claim for increase, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  

The veteran is hereby informed that if there is evidence 
linking PTSD, a psychotic disorder, major depression, a back 
disorder, and/or a seizure disorder to service or to a 
service-connected disorder, that evidence must be submitted 
by him.  

In light of the foregoing, this matter is Remanded for the 
following action:

1.  The RO should document that the 
veteran was properly informed of the VA 
examination.  If the veteran was 
informed, the RO must comply with 
38 C.F.R. § 3.655.  

2.  The RO should readjudicate the issues 
on appeal in light of the record to 
include the newly submitted VA and 
private medical records.  If any of the 
veteran's claims are not resolved in his 
favor, he must be issued a supplemental 
statement of the case to include 
consideration of 38 C.F.R. § 3.655. This 
serves as notice to the veteran of the 
provisions of 38 C.F.R. § 3.655.

3.  The veteran is informed that if there 
is evidence that is relevant to his case, 
he must submit that evidence.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




